Citation Nr: 1622148	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from February 1969 to February 1971 and in the U.S. Army from August 1971 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Detroit, Michigan, Regional Office (RO) which, in pertinent part, granted service connection for cervical spine DDD and assigned a rating of 10 percent effective September 3, 2008.

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In December 2014, the Board remanded the issue on appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The December 2014 Board Remand directed the RO to associate with the claims file all of the Veteran's VA treatment records for cervical spine DDD since October 2009. In January 2015, treatment records from Battle Creek VA Medical Center (VAMC) were associated with the file. However, in April 2015, the Veteran submitted an Authorization and Consent to Release Information form which conveyed that he had also received treatment at Wyoming VA Outpatient Clinic in Wyoming, Michigan, and at Ann Arbor VAMC in Ann Arbor, Michigan. Records from these additional facilities were not associated with the claims file. Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the February 2015 VA examination contains inconsistencies and does not address whether the Veteran has had any incapacitating episodes due to his cervical spine DDD in the prior 12 months. 

The case is REMANDED for the following action:

1.  Obtain all VA records for treatment of the Veteran's cervical spine DDD since October 2009 and associate with his file. If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

Records should expressly be requested from the following VA facilities:

*Wyoming VA Outpatient Clinic

*Ann Arbor VAMC

*Battle Creek VAMC

2.  Return the file to the VA examiner who conducted the February 2015 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA neck (cervical spine) examination. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Does the Veteran have ankylosis of the cervical spine? The report of the February 2015 examination states that the Veteran has "Less movement than normal due to ankylosis . . . ." but later the report states that the Veteran does not have ankylosis of the spine.

b.  Has the Veteran had any incapacitating episodes in the prior 12 months as a result of his cervical spine DDD? If so, how many weeks duration did the incapacitating episode(s) last?

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




